Exhibit 99.2 TRUSTED OPINION INC. (A Development-Stage Enterprise) FOR THE YEARS ENDED DECEMBER 31, 2 THE PERIOD FROM MARCH 7, 2005 (INCEPTION) TO DECEMBER 31, 2010 Table of Contents Page Independent Auditors' Report 1 Financial Statements Balance sheets 2 Statements of operations 3 Statements of changes in shareholders' equity (deficit) 4- 5 Statements of cash flows 6 Notes to financial statements 7-21 INDEPENDENT AUDITORS' REPORT To the Board of Directors Trusted Opinion Inc. We have audited the accompanying balance sheets of Trusted Opinion Inc. (a development-stage enterprise) (the "Company") as of December 31, 2010 and 2009, and the related statements of operations, changes in shareholders' equity (deficit) and cash flows for the years then ended and for the period from March 7, 2005 (inception) to December 31, 2010. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements present fairly, in all material respects, the financial position of Trusted Opinion Inc. as of December 31, 2010 and 2009, and the results of its operations and its cash flows for the years then ended and from March 7, 2005 (inception) to December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As shown in the financial statements, the Company has incurred a significant loss in both 2010 and 2009, and as of December 31, 2010, the Company's current Liabilities exceeded its current assets by approximately $632,000, and its total liabilities exceeded its total assets by approximately $625,000. These conditions raise substantial doubt about the Company's ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. CERTIFIED PUBLIC ACCOUNTANT January 16, 2012 1 TRUSTED OPINION INC. (A Development-Stage Enterprise) BALANCE SHEETS DECEMBER 31, 2 ASSETS Current assets: Cash and cash equivalents $ $ Employee loans - Due from affiliate - Prepaid expenses and other assets Total current assets Property and equipment, net - Capitalized software costs, net - Intangible assets, net TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued expenses and other liabilities Due to shareholder - Total current liabilities Commitments and contingencies (Notes 8 and 10) Shareholders' equity (deficit): Preferred stock Common stock Additional paid-in capital Deficit accumulated during the development stage ) ) Total shareholders' equity (deficit) ) TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) $ $ See accompanying notes to financial statements. 2 TRUSTED OPINION INC. (A Development-Stage Enterprise) STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 THE PERIOD FROM MARCH 7, 2005 (INCEPTION) TO DECEMBER 31, 2010 Year ended December 31, Year ended December 31, Period from March 7, 2005 (inception) to December 31, Revenues $ $ $ Costs and expenses: Cost of revenue (exclusive of depreciation and amortization shown separately below) Product development costs General and administrative Sales and marketing Depreciation, amortization and impairment charges Total costs and expenses Loss from operations ) ) ) Other income (expense): Interest expense - loan ) - ) Interest expense - warrants - - ) Loss on extinguishment of debt - - ) State taxes ) ) ) Other ) Other income (expense), net ) ) Net loss $ ) $ ) $ ) See accompanying notes to financial statements. 3 TRUSTED OPINION INC. STATEMENTS OF CHANGES IN SHAREHOLDER'S EQUITY (DEFICIT) FOR THEYEARS ENDEDDECEMBER 31, 2 THE PERIOD FROM MARCH 7, 2005 (INCEPTION) TO DECEMBER 31, 2010 Preferred $.001 Par Value; 24,286,000 Shares Authorized Common $.001 Par Value; 55,000,000 Shares Authorized Additional paid-in capital Deficit accumulated during the development stage Total Shares Issued and Outstanding Amount Shares Issued and Outstanding Amount Balance - March 7, 2005 - $
